Citation Nr: 1609452	
Decision Date: 03/09/16    Archive Date: 03/15/16

DOCKET NO.  14-17 523	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New Orleans, Louisiana


THE ISSUE

Entitlement to a rating in excess of 20 percent for service-connected postoperative recurrent left shoulder dislocation, Bristow repair with degenerative joint disease (left shoulder disability), to include entitlement to a total disability rating based on individual unemployability due to service-connected disability (TDIU).


REPRESENTATION

Appellant represented by:	Marine Corps League


WITNESS AT HEARING ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

L. Zobrist, Associate Counsel


INTRODUCTION

The Veteran served on active duty from January 1976 to January 1980.  These matters come before the Board of Veterans' Appeals (Board) on appeal from a July 2011 rating decision of the New Orleans, Louisiana, Department of Veterans Affairs (VA) Regional Office (RO).  The Veteran testified at a Board videoconference hearing before the undersigned in October 2015; a transcript of the hearing is of record.  Additional evidence was submitted at and after the hearing with a waiver of RO consideration.

At the October 2015 Board hearing, the Veteran raised the issue of entitlement to a TDIU rating.  See Rice v. Shinseki, 22 Vet. App. 447, 453-54 (2009).  

The appeal is REMANDED to the AOJ.  VA will notify the appellant if further action is required.


REMAND

Upon review of the record, the Board finds that further development is required to satisfy VA's duty to assist.

At the October 2015 Board hearing, the Veteran indicated that he was receiving Social Security Administration (SSA) disability benefits based (at least in part) on the disability on appeal.  As noted by the undersigned at the hearing, those records have not yet been associated with the claims file.  As the "duty to assist" extends to obtaining SSA disability records where they may be relevant to the issue under consideration, remand is necessary to acquire these records.  See 38 C.F.R. § 3.159(c)(2).

Furthermore, the Veteran testified that the prior VA examinations did not accurately reflect the functional limitations related to his shoulder and that the examiner included statements in the examination report that suggested bias against the Veteran.  In addition, the Board notes that, upon review of the medical record, it appears that the Veteran has additional (non-service-connected) disabilities that may contribute to functional impairment of the shoulder that must be differentiated (to the extent possible) from impairment related to the service-connected left shoulder disability.  (See, e.g., April 2007 VA treatment record (noting neck pain radiating into the left shoulder and pain related to carpal tunnel syndrome)).  On remand, the AOJ should arrange for an orthopedic examination of the Veteran (by an examiner who has not previously examined him) that encompasses consideration of the expanded record, to include the letters from the Veteran's employer added to the record at and after the Board hearing, and the Veteran's lay assertions regarding the scope of his service-connected left shoulder impairment.

Finally, a TDIU rating, whether expressly raised by the Veteran or reasonably raised by the record, is not a separate "claim" for benefits, but rather, can be part of a claim for increased compensation.  At the October 2015 Board hearing, the Veteran testified that he was engaged in no more than marginal employment as a result of his service-connected left shoulder disability.  He has since submitted an application for TDIU.  Thus, the issue of TDIU has been raised and remand for additional development with respect to this issue is required.  

Accordingly, the case is REMANDED for the following action:

1.  Provide the Veteran with appropriate notice under the VCAA specific to a TDIU claim.  The Veteran and his representative should have the opportunity to respond.

2.  Take appropriate action to request all decisions and records, including medical records, associated with any claim for SSA disability benefits.  If additional records are not available, or the search for any such records otherwise yields negative results, that fact should be clearly documented in the claims file.

3.  After the above development has been completed, arrange for an appropriate VA orthopedic examination of the Veteran (by someone who has not previously examined him) to determine the current severity of his service-connected left shoulder disability.  The entire record (to include this remand) must be reviewed by the examiner in conjunction with the examination.  The examiner should:

(a)  Identify all symptoms and impairment associated with the Veteran's service-connected left shoulder disability, noting their frequency and severity.  All indicated studies, to include range of motion studies, should be performed if deemed necessary for the evaluation of the Veteran under the pertinent rating criteria. 

(b)  If there are orthopedic or neurologic symptoms present which are unrelated to the service-connected left shoulder disability (and unrelated to his military service), attempt to differentiate the symptomatology due to the service-connected disability from that due to the non-service-connected condition(s) (e.g., neck disability).  If this is not feasible, that should be so stated, with an explanation provided.

(c)  Comment on the impact of the Veteran's service-connected left shoulder disability on his employability.  The examiner should discuss all impairment and/or symptoms caused by the left shoulder disability and state the impact that these impairment and/or symptoms have on his ability to work.  The examiner is asked consider, and discuss as necessary:

(i) the June 2001 and May 2014 VA medical opinions; 

(ii) the June 2011, September 2015, and October 2015 employer letters; 

(iii) SSA records (if available);

(iv) the Veteran's lay testimony regarding his left shoulder symptomatology; and

(v) the Veteran's prior education, training, and work experience.

The examiner must explain the rationale for all opinions in detail, citing to supporting clinical data as appropriate.

4.  When the notice and development requested above has been completed, the case should be readjudicated, to include consideration of TDIU.  If any benefit sought is not granted, the Veteran and his representative should be furnished with a supplemental statement of the case, and afforded the opportunity to respond before the case is returned to the Board for further review.
 
The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other 

appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
M. C. GRAHAM
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).



